Case 2:19-cv-10223-FLA-SK Document 72 Filed 06/02/21 Page 1 of 3 Page ID #:342




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    Christopher A. Seabock, Esq. SBN 279640
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    ChrisS@potterhandy.com
     Attorneys for Plaintiff
6
     Michele A. Dobson, Bar No. 192349
7
     Law Offices of Michele A. Dobson
8    Historic Bixby Knolls
     3711 Long Beach Boulevard, Suite 5047
9    Long Beach, CA 90807
     T (562) 433-7718 Telephone
10   F (562) 433-7719 Facsimile
11   E longbeachesq@gmail.com
     www.longbeachesq.com
12
                                    UNITED STATES DISTRICT COURT
13
                                   CENTRAL DISTRICT OF CALIFORNIA
14
15
                                                   )   Case No.: 2:19-cv-10223-FLA-SK
16   Chris Langer,                                 )
                 Plaintiff,                        )   JOINT WITNESS LIST
17
                                                   )
18      v.                                         )   Final Pretrial Conference: June 25, 2021
                                                   )   Time: 11:00 a.m.
19   4270 Atlantic, L.L.C., a California
     Limited Liability Company; and                )
     Does 1-10,                                    )   Complaint Filed: December 3, 2019
20                                                 )   Trial Date: July 12, 2021
                 Defendants.                       )
21
                                                   )   Honorable Judge Fernando L. Aenlle-Rocha
22                                                 )
23
             Pursuant to Local Rule 16-5, the Parties hereby submits their Witness List. The Parties reserve
24
     the right to revise, withdraw, amend or modify and/or supplement this list should new information
25
     become available.
26
27
28

                                                        1
       Joint Witness List                                                   Case #: 2:19-cv-10223-FLA-SK
Case 2:19-cv-10223-FLA-SK Document 72 Filed 06/02/21 Page 2 of 3 Page ID #:343




1
2      Witness’s
                                                              Time for      Time for
      Name*, Title,        Summary of Testimony /                                              Dates of
3                                                            Direct Exam   Cross Exam
      Affiliation (If      Why Testimony Is Unique                                            Testimony
                                                               (hours)       (hours)
4      Relevant)
      Chris Langer,       Mr. Langer will testify about:       1 hour         45 mins.
5       Plaintiff         (1) his disability; (2) the
                          barriers he encountered at the
6                         Giltcomplex Antiques and
7                         Red Wing Shoes stores during
                          his October 18, 2019 visit;
8                         (3) how the barriers at
                          Giltcomplex Antiques and
9                         Red Wing Shoes store denied
                          him full and equal access; and
10
                          (4) his desire to return to the
11                        Giltcomplex Antiques and
                          Red Wing Shoes stores.
12   Randall Marquis,     Mr. Marquis will testify about       ½ hour         30 mins.
       Investigator       his investigation of the subject
13                        property and the photos he
14                        took on or about
                          November 21, 2019
15      Janis Kent,       Ms. Kent is one of Plaintiff’s       1 hour       1.5 minutes
          Expert          designated experts. She is a
16                        licensed architect and a
17                        Certified Access Specialist.
                          She will testify as to
18                        Defendant’s compliance or
                          non-compliance with the
19                        Americans with Disabilities
                          Act in the operation of the
20
                          facilities.
21     Cory Slater,       Mr. Slater is Plaintiff’s other      1 hour        30 minutes
         Expert           designated expert. He is an
22                        experienced General
                          Contractor (of more than
23                        32 years) and offers
24                        remediation and cost
                          estimates for barrier removal
25                        at the subject property.
26
27
28

                                                       1
     Joint Witness List                                                    Case #: 2:19-cv-10223-FLA-SK
Case 2:19-cv-10223-FLA-SK Document 72 Filed 06/02/21 Page 3 of 3 Page ID #:344




1     DEFENDANT’S
        WITNESS:
2                          It is not common practice for         1 hour         1 hour
3      William Gwinn       our refuse crews to place the
            Refuse         bins in handicapped access
4         Supervisor,      zones after the receptacles
        Public Works       have been serviced. The crews
5     P: (562) 570-2846 are trained to return the
                           receptacles back to the original
6
                           location the container was
7                          stored prior to arrival.
         Jeff Becker,      The facility is accessible and        1 hour         1 hour
8        Accessibility     with the current Covid 19
           Surveyor/       pandemic permits for exterior
9        Defendant’s       dining, there are sufficient
10       Accessibility     ADA accessible spaces based
            Expert         upon the photographs of the
11                         exterior since the Plaintiff’s
                           visit.
12    Bernie Ghermezi, The parking lot is ADA                 30 minutes        ½ hour
13     Property Owner compliant and was at the time
                           of the Plaintiff’s visit. The
14                         waste container has not ever
                           been rolled into the ADA slot
15                         before or since Plaintiff’s visit.
            Plaintiff and Defendant reserve the right to revise, withdraw and/or to supplement his Witness
16
     List as necessary and produce additional witness who may be relevant to this case as they become known
17
     during the course of this litigation and as permitted by Fed.R.Civ.P. 26(e).
18
     Dated: May 18, 2021                           CENTER FOR DISABILITY ACCESS
19
20
                                                        /s/ Christopher A. Seabock
                                                   By: _____________________________
21
                                                   CHRISTOPHER A. SEABOCK
22                                                 Attorneys for Plaintiff

23
     Dated: May 18, 2021                           LAW OFFICES OF MICHELE A. DOBSON
24
25
                                                   By: ______________________________
26                                                 MICHELE A. DOBSON
27                                                 Attorney for Defendant, 4270 Atlantic, LLC

28

                                                        1
       Joint Witness List                                                     Case #: 2:19-cv-10223-FLA-SK
